J-S69013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                          Appellee

                     v.

ANDREW VAUGHN PIERSON,

                          Appellant                    No. 574 MDA 2018


       Appeal from the Judgment of Sentence Entered August 1, 2017
           In the Court of Common Pleas of Cumberland County
           Criminal Division at No(s): CP-21-CR-0003876-2016


BEFORE: BENDER, P.J.E., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED DECEMBER 12, 2018

      Appellant, Andrew Vaughn Pierson, appeals from the judgment of

sentence of 7 to 14 years’ incarceration, imposed after he pled guilty to two

counts of burglary and one count of criminal trespass. On appeal, Appellant

seeks to challenge the discretionary aspects of his sentence. Additionally, his

counsel, Joshua M. Yohe, Esq., seeks to withdraw from representing Appellant

pursuant    to   Anders    v.   California,   386    U.S.   738    (1967),    and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After careful review,

we affirm Appellant’s judgment of sentence and grant counsel’s petition to

withdraw.

      A detailed recitation of the facts underlying Appellant’s convictions is not

necessary to our disposition of his appeal. We only briefly note that over the

course of approximately three weeks in October and November of 2016,
J-S69013-18



Appellant burglarized two homes in Camp Hill, Pennsylvania, and stole several

items. See N.T. Plea Proceeding, 6/27/17, at 2. Appellant also entered a

third home without authorization. Id. at 3. He was subsequently arrested

and charged with various crimes. Ultimately, Appellant pled guilty on June

27, 2017, to two counts of burglary and one count of criminal trespass. On

August 1, 2017, the court sentenced him to two, consecutive terms of 3½ to

7 years’ incarceration for each of his burglary convictions.    The court also

imposed a concurrent term of 1 to 4 years’ incarceration for Appellant’s

criminal trespass offense. Thus, Appellant’s aggregate sentence is 7 to 14

years’ incarceration.

      Appellant filed a timely motion for reconsideration of his sentence, which

was denied by operation of law on March 7, 2018. He then filed a timely notice

of appeal, and he also timely complied with the trial court’s order to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Therein, Appellant preserved the following, single issue for our review:

      1. [The] [t]rial [c]ourt abused its discretion in running
         [Appellant’s] sentences at Counts 1 and 2 consecutive to one
         another where the incidents giving rise to those charges
         occurred over approximately a two-week period, where no one
         was present at the time of any of the incidents pled to by
         [Appellant], and where [Appellant’s] will was being overborne
         by an addiction to heroin.

Pa.R.A.P. 1925(b) Statement, 4/25/18, at 1.

      On September 14, 2018, Attorney Yohe filed with this Court a petition

to withdraw and an Anders brief, concluding that Appellant’s sentencing claim



                                     -2-
J-S69013-18



is frivolous, and that Appellant has no other, non-frivolous issues he could

pursue herein. Accordingly,

     this Court must first pass upon counsel’s petition to withdraw
     before reviewing the merits of the underlying issues presented by
     [the appellant]. Commonwealth v. Goodwin, 928 A.2d 287,
     290 (Pa. Super. 2007) (en banc).

     Prior to withdrawing as counsel on a direct appeal under Anders,
     counsel must file a brief that meets the requirements established
     by our Supreme Court in Santiago. The brief must:

        (1) provide a summary of the procedural history and facts,
        with citations to the record;

        (2) refer to anything in the record that counsel believes
        arguably supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is
        frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of
        record, controlling case law, and/or statutes on point that
        have led to the conclusion that the appeal is frivolous.

     Santiago, 978 A.2d at 361. Counsel also must provide a copy of
     the Anders brief to his client. Attending the brief must be a letter
     that advises the client of his right to: “(1) retain new counsel to
     pursue the appeal; (2) proceed pro se on appeal; or (3) raise any
     points that the appellant deems worthy of the court[’]s attention
     in addition to the points raised by counsel in the Anders brief.”
     Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super.
     2007), appeal denied, 594 Pa. 704, 936 A.2d 40 (2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014). After

determining that counsel has satisfied these technical requirements of Anders

and Santiago, this Court must then “conduct an independent review of the

record to discern if there are any additional, non-frivolous issues overlooked




                                    -3-
J-S69013-18



by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (citations and footnote omitted).

      In this case, Attorney Yohe’s Anders brief complies with the above-

stated requirements. Namely, he includes a summary of the relevant factual

and procedural history, he refers to portions of the record that could arguably

support Appellant’s claim, and he sets forth his conclusion that Appellant’s

appeal is frivolous. Attorney Yohe also explains his reasons for reaching that

determination, and supports his rationale with citations to the record and

pertinent legal authority. Attorney Yohe states in his petition to withdraw that

he has supplied Appellant with a copy of his Anders brief. Additionally, he

attached to his petition to withdraw a letter directed to Appellant in which he

informs Appellant of the rights enumerated in Nischan. Accordingly, Attorney

Yohe has substantially complied with the technical requirements for

withdrawal.   To date, Appellant has not filed a response.        We will now

independently review the record to determine if Appellant’s issue is frivolous,

and to ascertain if there are any other, non-frivolous issues he could pursue

on appeal.

      We begin by recognizing that,

      [c]hallenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         [the] appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly

                                      -4-
J-S69013-18


        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the sentence
        appealed from is not appropriate under the Sentencing
        Code, 42 Pa.C.S.A. § 9781(b).

     Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
     appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
     the discretionary aspects of a sentence are generally waived if
     they are not raised at the sentencing hearing or in a motion to
     modify the sentence imposed. Commonwealth v. Mann, 820
     A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
     A.2d 599 (2003).

     The determination of what constitutes a substantial question must
     be evaluated on a case-by-case basis. Commonwealth v. Paul,
     925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
     exists “only when the appellant advances a colorable argument
     that the sentencing judge’s actions were either: (1) inconsistent
     with a specific provision of the Sentencing Code; or (2) contrary
     to the fundamental norms which underlie the sentencing process.”
     Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

     Here, Appellant filed a timely notice of appeal, and he preserved his

sentencing challenge in his post-sentence motion. Additionally, while Attorney

Yohe did not include a Rule 2119(f) statement in his Anders brief, that is not

an impediment to our review of Appellant’s sentencing claim.             See

Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015) (noting

that where counsel has filed an Anders brief, this Court can review the

discretionary sentencing claim, even absent a separate Rule 2119(f)

statement).




                                    -5-
J-S69013-18



      Next, we determine whether Appellant’s claim constitutes a substantial

question for our review. In concluding that it does not, Attorney Yohe cites to

Commonwealth v. Zirkle, 107 A.3d 127 (Pa. Super. 2014). There, Zirkle

burgled three separate homes on the same day, and was subsequently

convicted, in two separate cases, of three counts each of burglary and criminal

trespass, two counts of theft by unlawful taking, and single counts of criminal

mischief, terroristic threats, and receiving stolen property.   Id. at 129-30,

131. For these crimes, the court imposed consecutive sentences resulting in

an “aggregate sentence of 205 months (seventeen years and one month) to

480 months’ imprisonment.” Id. at 131. Zirkle appealed, arguing “that the

consecutive nature of his sentences render[ed] the aggregate sentence

excessive[,]” especially considering that “the crimes happened in close

temporal proximity to one another….” Id. at 133.

      Bound by prior precedential decisions of this Court, we concluded that

Zirkle failed to present a substantial question for our review, explaining:

         We have stated that the imposition of consecutive rather
         than concurrent sentences lies within the sound discretion
         of the sentencing court. Commonwealth v. Lloyd, 878
         A.2d 867, 873 (Pa. Super. 2005) (citing Commonwealth
         v. Hoag, 445 Pa. Super. 455, 665 A.2d 1212, 1214 (1995)).
         Long standing precedent of this Court recognizes that 42
         Pa.C.S.[] § 9721 affords the sentencing court discretion to
         impose its sentence concurrently or consecutively to other
         sentences being imposed at the same time or to sentences
         already imposed. Commonwealth v. Marts, 889 A.2d 608,
         612 (Pa. Super. 2005) (citing Commonwealth v. Graham,
         541 Pa. 173, 661 A.2d 1367, 1373 (1995)). A challenge to
         the imposition of consecutive rather than concurrent
         sentences does not present a substantial question regarding


                                     -6-
J-S69013-18


         the discretionary aspects of sentence. Lloyd, 878 A.2d at
         873. “We see no reason why [a defendant] should be
         afforded a ‘volume discount’ for his crimes by having all
         sentences run concurrently.” Hoag, 665 A.2d at 1214.

         Commonwealth v. Johnson, 961 A.2d 877, 880 (Pa.
         Super. 2008) (citations modified).

      However, we have recognized that a sentence can be so
      manifestly excessive in extreme circumstances that it may create
      a substantial question. Commonwealth v. Moury, 992 A.2d 162,
      171–72 (Pa. Super. 2010). When determining whether a
      substantial question has been raised, we have focused upon
      “whether the decision to sentence consecutively raises the
      aggregate sentence to, what appears upon its face to be, an
      excessive level in light of the criminal conduct in this case.”
      [Commonwealth v.] Mastromarino, 2 A.3d [581,] 588 [(Pa.
      Super. 2010)] (quoting Commonwealth v. Gonzalez–Dejusus,
      994 A.2d 595, 599 (Pa. Super. 2010)).

      Here, the criminal conduct included three counts of burglary, three
      counts of criminal trespass, one count of criminal mischief, one
      count of terroristic threats, and two theft counts. While a
      seventeen-year-and-one-month minimum sentence may seem
      harsh at first blush, given the charges involved, it is not so
      manifestly excessive as to raise a substantial question.
      Additionally, that the crimes occurred in close proximity is not
      dispositive. Zirkle is not entitled to a “‘volume discount’ because
      the various crimes occurred in one continuous spree.” This
      challenge does not raise a substantial question. Gonzalez–
      Dejusus, 994 A.2d at 599. Zirkle has not raised a substantial
      question and we do not reach the merits of his appeal.

Id. at 133-34 (footnote omitted).

      In the present case, Appellant is likewise not entitled to a ‘volume

discount’ for his two burglary offenses, although he committed them relatively

close in time. While Appellant was not convicted of as many offenses as Zirkle,

his aggregate sentence is substantially less than that which Zirkle received.

Considering that Appellant burglarized two separate homes on different days,



                                     -7-
J-S69013-18



and received a concurrent sentence for criminal trespass at a third residence,

his aggregate sentence of 7 to 14 years’ incarceration is not excessive on its

face. Thus, in line with Zirkle, we conclude that Appellant has failed to raise

a substantial question for our review.

      Notwithstanding, we would reject Appellant’s sentencing claim on its

merits.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Zirkle, 107 A.3d at 132 (quoting Commonwealth v. Hoch, 936 A.2d 515,

517–18 (Pa. Super. 2007) (citation omitted)).

      Here, we would discern no abuse of discretion in the trial court’s decision

to impose consecutive sentences. As the court explained in its Rule 1925(a)

opinion,

      [f]or each of the felony one burglaries, [Appellant’s] standard
      range guidelines were 35-45 months, due in part to [his] prior
      record classification as a Repeat Felon.1 [Appellant] was initially
      charged with three felony one burglaries and one felony one
      attempted burglary, as well as numerous other crimes, for his
      actions between October 31, 2016 and November 22, 2016. As a
      result of a plea agreement with the Commonwealth, [Appellant]
      pled guilty as noted above, with no agreement as to the sentence.
      This court sentenced [Appellant] within the [standard] guideline
      ranges for each charge, although it chose to run only the burglary
      sentences consecutively to one another. [Appellant] pled guilty
      to burglarizing two separate residences, as well as criminal
      trespassing at a third; this court did not feel that his actions

                                      -8-
J-S69013-18


      justified a “two for one” deal at sentencing. [Appellant] has clearly
      not been rehabilitated by his prior sentences, most recently
      [having been] imprisoned for three to six years in a state
      correctional institution for a 2013 burglary conviction. As these
      crimes were separate actions with separate victims, this court felt
      that they deserved separate sentences.          While there is no
      guarantee that this sentence will result in any rehabilitation of
      [Appellant], at a minimum it should ensure that [Appellant] is not
      free to burgle anyone else for the next seven years.
         1 [Appellant] had three felony one burglary adjudications
         from 2006, two felony one burglary convictions from 2010,
         a felony one burglary conviction from 2011, and another
         felony one burglary conviction from 2013, among several
         other convictions.

Trial Court Opinion, 4/27/18, at 2-3.

      The court clearly considered the required statutory factors of the

protection of the public, the gravity of the offense, and Appellant’s

rehabilitative needs. See 42 Pa.C.S. § 9721(b). In deciding that consecutive

sentences were appropriate, the court focused on the separate victims

impacted by Appellant’s conduct, his lengthy criminal history, the fact that he

committed the present offenses shortly after being released from prison, his

failure to rehabilitate during that previous incarceration, and the need to

protect society. Given the court’s reasoning, we would conclude that it did

not abuse its discretion in imposing consecutive sentences.

      Thus, we agree with Attorney Yohe that Appellant’s sentencing claim is

frivolous, and our independent review of the record reveals no other, non-

frivolous issues that Appellant could raise herein. Accordingly, we affirm his

judgment of sentence and grant counsel’s petition to withdraw.




                                      -9-
J-S69013-18




     Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2018




                                 - 10 -